The Petition of Newport Fraternal Order of Police, Lodge No. 8, requesting the Chief Justice to appoint a third arbitrator under the provisions of Sec. 28-9.2-8 of the General Laws of Rhode Island, 1956, as amended, to arbitrate a Collective Bargaining Agreement between the City of Newport and Newport Fraternal Order of Police Lodge No. 8 on all of the unresolved issues between said parties.
After consideration thereof it is
ORDERED:
1. The Petition is granted.
2. Bernard F. McSally of 58 Weybosset Street, Providence, Rhode Island, is appointed as the third member and chairman. *914of the said Arbitration Board under the provisions of Sec. 28-9.2-8 of the General Laws of Rhode Island, 1956, as amended.
Joseph T. Houlihan, for petitioner.